                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-029-FDW-DCK

 SAL KAFITI,                                             )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 AKTIEBOLAGET ELECTROLUX, et al.,                        )
                                                         )
                Defendants.                              )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 20) filed by Mason Gardner Alexander, concerning C.

Frederick W. Manning II, on February 5, 2021. C. Frederick W. Manning II seeks to appear as

counsel pro hac vice for Defendants Electrolux North America, Inc., Electrolux Home Products,

Inc., A. Nolan Pike, and Mike Guttas. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 20) is GRANTED. C. Frederick W.

Manning II is hereby admitted pro hac vice to represent Defendants.


                              Signed: February 5, 2021




      Case 3:21-cv-00029-FDW-DCK Document 23 Filed 02/08/21 Page 1 of 1
